DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recite “gar” which should be - - gear - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Edwards (USP 1504033)
Regarding claim 1, Edwards discloses a power transmission device configured to transmit a power inputted thereto from a drive source to a wheel (considered intended use preamble which does not further limit the claim), the power transmission device comprising: a first support member (see annotated figure); a first gear (13) supported by the first support member, the first gear configured to rotate about a first axis (axis of wheel 11); a second support member (20) attached to the first support member; a second gear (14) supported by the second support member, the second gear meshed with the first gear, the second gear configured to rotate about a second axis (axis through 15), the second axis approachable to and separable from the first axis (the axis can be moved relative to each other via an adjustment mounting 23, 24, 21); and an 

    PNG
    media_image1.png
    486
    707
    media_image1.png
    Greyscale

Regarding claim 2, Edwards discloses a power transmission device according to claim 1, wherein the first gear is a ring gear including a plurality of internal teeth (13) on an inner peripheral surface thereof, and the second gear is a pinion gear (14) including a plurality of teeth on an outer peripheral surface thereof (seen in figures), the plurality of teeth meshed with the plurality of internal teeth of the ring gear (evident in fig.2 and fig.3).  
Regarding claim 4, Edwards discloses the power transmission device according to claim 1, further comprising: at least one intermediate member (see annotated figure) disposed between the first support member and the first gear.  
Regarding claim 9, Edwards discloses the power transmission device according to claim 1, wherein the first gear overlaps at least in part at an outer diameter thereof with a rim of the wheel as seen in a direction arranged along the first axis (seen in fig.2, the gear overlaps with at least a part of rim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (USP 1504033).
Regarding claim 3, Edwards is silent to the ring gear being made of resin. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the ring gear out of resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this instance, it is old and well known that resin could be used as material for gearing structures. One having ordinary skill in the art would have no difficulty in making the ring gear out of resin should the desire to use a lighter weight material arise.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656